Citation Nr: 1703417	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  15-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left eye blindness.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Ms. S.F.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing at the RO (Travel Board hearing).  The Veteran later provided new evidence as well as a waiver of review by the RO.  The new evidence, waiver, and a transcript of the hearing have been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For purposes of VA compensation under 38 U.S.C.A. § 1151, the Veteran must establish that he sustained additional disability caused by hospital care, medical or surgical treatment, or examination furnished by VA, and that the proximate cause of the disability is attributable to: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) that the proximate cause of the disability was an event not reasonably foreseeable.  In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the evidence must show actual causation rather than coincidental occurrence.  38 C.F.R. § 3.361 (c)(1).

The Veteran is claiming that he is entitled to compensation benefits under the provisions of 38 U.S.C.A. § 1151 as a result of sustaining left eye blindness caused by laser eye surgery in March 2000.  The RO obtained a medical opinion in March 2015 in connection with the Veteran's claim.  The VA physician stated that the Veteran did not suffer additional disability as a result of VA care.  The VA physician found that from September 2000 through December 2002, the medical records "are basically negative for documentation of any serious eye condition caused by surgery in March 2000."  Further, she noted that a December 2002 eye clinic note does not show that the Veteran was blind at this time from a surgery in March 2000.  Lastly, the VA physician stated that medical records suggest that the Veteran's worsening vision was not a result of VA care, but rather a result of severe diabetic retinopathy and macular ischemia.  

However, new evidence has been associated with the claims file since this medical opinion was obtained.  For example, a March 2016 VA correspondence indicates that the Veteran met the requirements for a legal diagnosis of blindness in December 2002.  Further, a January 2001 private medical statement from Dr. B.P. indicates that the Veteran had complaints of decreased visual acuity OS for the past six months and that his past ocular history was significance for focal laser treatment OU for diabetic maculopathy.  Accordingly, the Board finds that the March 2015 medical opinion is inadequate for adjudication purposes as it is based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical opinion based upon an inaccurate factual premise has no probative value); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04   (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  On remand, a new medical opinion should be obtained.

Several medical records currently associated with the claims file indicate that the Veteran underwent laser eye surgery in March 2000.  See e.g. March 2000 Request for Administration of Anesthesia (requesting consent prior to laser treatment for left eye).  However, after extensive review of the claims file, it appears that there are additional VA treatment records that have not yet been obtained, including an actual record for the surgery, signed informed consent form, etc.  On remand, an effort should be made to obtain any pertinent records pertaining to treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A (c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Finally, the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See August 2007 SSA/SSI Letter.  VA has a statutory duty to assist a claimant in obtaining relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A (b), (c)(3); 38 C.F.R. § 3.159 (c)(1).  As the SSA records are potentially relevant to the claims on appeal, they must be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed eye disability.  After acquiring this information and obtaining any necessary authorization, obtain any outstanding pertinent records and associate them with the claims file.  

2.  Obtain any outstanding VA medical records, including those relating to the March 2000 laser eye surgery, and associate them with the Veteran's claims file.  All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile. 

3.  Any medical or other records relied upon by SSA in awarding the appellant disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159 (c) (2015) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

4.  After all available records have been associated with the claims file, obtain a medical opinion evaluating the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for left eye blindness.

The claims file and a copy of this remand should be made available to the examiner for review.

The examiner must:

Provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran incurred additional disability, including left eye blindness, as a result of medical treatment furnished by VA, including his March 2000 laser eye surgery.

If additional disability was sustained, the examiner must provide an opinion as to whether it is at least as likely as not that the proximate cause of any such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.  In determining whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the examiner should specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

A complete rationale must be provided for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided.  If, without resorting to speculation, the examiner cannot provide an opinion, then the examiner should provide an explanation as to why this is so and whether there is any additional evidence that would permit the opinion to be provided.

5.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

